 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuick Shop Markets,Inc., an Illinois CorporationandQuick Shop Markets,Inc., a Missouri Cor-porationandRetail Clerks International Associa-tion,AFL-CIO,Local149. Case 14-CA-4092November 9, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 8, 1967, Trial Examiner Robert Cohn is-sued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Decision and a supporting brief. The Charg-ing Party filed cross-exceptions and a supportingbrief to which the Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thecross-exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Quick Shop Markets, Inc.,an Illinois corporation, and Quick Shop Markets,Inc., a Missouri corporation, Florissant, Missouri,and its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order.''Section 2(f) of the Trial Examiner's Recommended Order is herebyamended by substituting the words "on forms provided" for the words "tobe furnished "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: Upon a charge datedAugust 29,1966,1by Retail Clerks International Union,'All dates hereinafter refer to 1966unlessotherwise indicated.Local 149 (herein the Union or Charging Party), theGeneral Counsel of the National Labor Relations Board,through the Acting Regional Director for Region 14 ofthe Board, issued his complaint on October 27 againstQuick Shop Markets, Inc., an Illinois corporation (hereinthe Illinois corporation) and Quick Shop Markets, Inc.,a Missouri corporation (herein the Missouri corporation).The complaint alleged that the two corporations (hereinreferred to collectively as the Respondent), because ofcommon officers, ownership, directors, and operatorsconstitute a single, integrated business enterprise, and ad-minister a common labor policy with respect to their em-ployees, and therefore are a single employer within themeaning of the National Labor Relations Act, asamended (herein the Act). The complaint further allegedthat by engaging in certain described conduct, more fullydetailed herein, the Respondent violated Section 8(a)(1),(3), and (5) of the Act.The two corporations, by their separate, duly filed an-swers, denied specifically that they constitutea single, in-tegrated enterprise, denied that their business operationsare sufficient to warrant the Board's assertion of jurisdic-tion, and generally denied the commission of any unfairlabor practices, as alleged.Upon the issues thus joined, a hearing was held beforeme inSt.Louis, Missouri, on December 12, 13, and 14,inwhich all parties were present and represented, andwere afforded full opportunity to be heard, to introduceevidence, to examine and cross-examine witnesses, topresent oral argument, and to file briefs. Oral argumentwas waived. Briefs had been filed by counsel for allparties, which have been carefully considered.Upon the entire record in this case,2 and from my ob-servation of the witnesses and their demeanor while testi-fying, I make the following:FINDINGS AND CONCLUSIONS1.BUSINESSOF THE COMPANIESThe Missouri corporation, the older of the two compa-nies involved, owns and operates some 40 retail food out-lets called a "Quick Shop" in the State of Missouri.3 Atall times material, it was headquartered in Florissant,Missouri, a town located on the northern outskirts of St.Louis. The annual gross sales of the Missouri corporationare "well over $500,000," thereby satisfying the Board'sjurisdictional standard for this type of enterprise.4The Illinois corporation, also headquartered at thesame location as the Missouri corporation, owns andoperates a "Quick Shop" in Wood River, Illinois, which2Subsequent to the hearing, counsel for General Counsel and forRespondent filed separate motions to correct the transcript of proceedingsin certain respects Such motions were served on all other parties Havingreceived no objections, the motions are granted, and the papers have beenplaced in the formal exhibit file One additional error in the transcript isnoted by the Trial Examiner as being worthy of correction as follows. p.442,1 5-6, change "Respondent's Exhibit 15" to "General Counsel's Ex-hibit 15 "sThe operation may be described as a self-service, convenient foodstore that operates 7 days a week, from 7 in the morning until I 1 at nightItmaintains a smaller inventory than a regular-size food supermarket, andpresumably trades upon superior convenience to the customer rather thana large variety of merchandise. All such stores have a substantially similar(1) floor plan (approximately 2,200 square feet), (2) layout of food andcheckout counters, and (3) outside appearance4Carolina Supplies and Cement Co ,122 NLRB 88, 89168 NLRB No. 30 QUICK SHOP MARKETS, INC.181isa town located across the Mississippi River from St.Louis, also slightly to the north thereof. The Wood Riverstore is the only facility involved in this proceeding. Itcommenced operations in April, and, during the criticalevents involved herein, employed five employees.General Counsel concedes, based upon facts in therecord, that the Board would not assert jurisdiction overtheWood River facility alone since its annual gross salesand/or interstate transactions do not measure up to theBoard's standards for asserting jurisdiction. However,General Counsel urges, based upon the facts hereinafterdetailed, that the Missouri and Illinois corporations con-stitute a single employer for jurisdictional purposes:A.Common OwnershipThe record shows the following respecting common of-ficers, directors, and stockholders of the two corpora-tions:MissouriIllinoisPres.V. Pres.Sec.Tres.Asst.Sec.T. L. TinsleyClyde L. Tinsley'Clyde L. TinsleyT. L. TinsleyMary Van GelsT. L. TinsleyClyde L. TinsleyWm. H. CunliffRm.H. CunliffPercentage ofstock owned:DirectorsPercentage ofstock owned:Directors331./3%T. L. Tinsley33 1/3%T. L. Tinsley331/3%Am. H. Cunliff33 1/3%Wm. H. CunliffClyde L. Tinsley33 1/3%Albert Cunliff331/3%(Robert N.Jones)**rSon of T. L. TinsleyrrNot a directorIt is apparent that ownership and controlof policy ofboth corporations is vested inT. L. Tinsleyand his son,Clyde,along withWm. H. Cunliff.B. Interrelationshipof OperationsAs previouslynoted,theMissouri corporation is theolder one in point of time,and the Illinois corporation wasestablished in early 1966 with the Wood River store beingitsonly operatingfacility.The Illinois corporation wasestablished by the same personswho effectivelycontroland operate the Missouri corporation. The fledgling Il-linoiscorporation,apparently lacking the necessaryworking capital to provide itself with necessary services,contracted with the Missouri corporation for the latter toprovide such services as supervision, accounting,payroll,etc., fora fee based upon a percentage of sales. Presidentof both corporations,T.L.Tinsley,explained theprocedure:For this service,the onlyway you can do, we tryto get a little corporation started,we open one store.The only wayyou can do that is you have to havesome guidance. We set up this agreement where thissmall corporation can pay this corporation a per cent'Such supervisory functions mcluoe "suggestions" in the nature ofwork layout, pricing, placing of the merchandise on the shelves, andgeneral appearance of the store Coats also collected and banked allreceipts of the store6B & B Industries, Inc , et al,162 NLRB 832,Overton Markets, Inc,of sales which would offset the expense of this typeof agreement. We did this with any number of people.It is the same as franchise operations do for theirfranchise stores.Thus, the record established that the same clerical em-ployees who work on the books of the Missouri corpora-tion at its offices in Florissant, Missouri, also perform thesame services for the Illinois corporation, even thoughthe two corporations necessarily maintain separate booksand records. With respect to supervision, the facts show,as previously noted, that T. L. Tinsley is a chief executiveofficer of both corporations. Under him in the superviso-ry hierachy is one Daniel Ballard who is supervisor overtheMissouri stores as well as the Wood River store.Under Ballard is one Ron Coats, who is supervisor oversome eight stores of the Missouri corporation as well as-theWood River facility. Coats actually hired several ofthe employees at Wood River, and his duties includedregular visitations to that store for the purpose of super-vising its operation.5 Coats was also the person who ad-vised the employees of their layoff (more fully discussedhereinafter), pursuant to the direction of President Tin-sley. The record also establishes that subsequent to suchlayoff of employees, the Missouri corporation transferredanother of its supervisors to work on a temporary basis inthe Illinois store.C.Control of Labor PolicyAs noted,all of the personnel for the Illinois store werehired by supervision employed onthe payrollof the Mis-souri corporation.Theywere also laid off or terminatedby thesame supervision.Thus, althoughPresident Tin-sley testified that the person who might be in charge ofthe Illinois store at any particular time had theauthorityto discipline another employee, there were no incidents ofsuchan event in the record.Indeed,one of such em-ployees,Marilyn Melton, testifiedundeniably that sherecommended disciplinary action to Supervisors Coatsand Ballard as a result of some alleged activities of thestockboys in the store, but that no action came as a resultof such recommendation.On thebasis of all the foregoing, I find and concludethat there is sufficient common ownership and financialcontrol,as well as effective day,-to-day supervision of per-sonnel and labor policies by the Missouri corporation ofthe Illinois corporation to constitute them a single em-ployer forjurisdictional purposes.6 I further findthat bothcorporations are jointly and severally responsible forremedying the unfair labor practices which I find hereinwere committed at the Wood River facility.II.THE LABOR ORGANIZATION INVOLVEDIfind that the Union represents employees of retailstores in the Wood River area for the purpose of bargain-ing with their employers concerning wages, hours, andother conditions of employment, and, as such,it is a labororganization within the meaning of Section 2(5) of theAct.7142 NLRB 615,N L R B v Elias Brothers Big Boy,Inc , 325 F 2d 360,362 (C A6), Sakrele of Northern California, Inc v N L R B, 332 F 2d902 (C A 9), cert denied 379 U S 961'The foregoing is based upon the undemed and credited testimony ofthe Union's business representative 182DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA.TheEstablishmentof theWood River Store; and Su-pervisory Status ofthe FemaleEmployeesAs previously noted, the Wood River store opened forbusiness in April. Three of the alleged discriminateesherein (Marilyn Melton, Janet Davis, and her brother,Richard Tite), were employed during that month; theother two alleged discriminatees, Jon Greer and ThelmaClark, were hired in June and August 1, respectively. Allwere laid off as a group on August 25. The reason whichprompted that layoff constitutes one of the critical issuesin the case.Thus, during the period immediately prior to the layoff,there were five employees at the Wood River store, threewomen andtwo boys.8 Each of the women had a key tothe store and knew the combination to the safe. One ofthe women would normally open the store at 7 am., workuntil 3, at which time one of the other women would workthe remaining hours until 11 p.m. During the time shewas on duty, the woman would wait on customers, ar-range merchandise, dust the shelves, order groceries, andsign receipts for any merchandise which was deliveredsuch as bread, milk, or ice cream. The functions of theboys were those of stock clerks, to wit: they kept theshelves stocked with merchandise, kept the soft drink boxfully supplied with drinks and ice, cleaned the store, etc.However, it should be noted that they, too, on occasion,waited on customers and rang up sales on the cash re-gisters, of which there were two.Respondent, during the hearing, amended its answer tocontend that at all times material the three women weresupervisors within the meaning of the Act, and that they,therefore, were not entitled to the protection which thestatute affords employees.9 While the record reflects thatthe women do exercise some degree of direction over thestockboys on occasion, the evidence does not support aposition that the women either possessed or exercisedthat degree of authority contemplated by the statute asrequisite to constitute them supervisors within the intend-ment of Section 2 (11).' 0Thus, as previously pointed out, the jobs of thestockboyswere of an unskilled and routine nature,thereby requiring little, if any, direction. In this connec-tion Coats testified as follows:Q.Did you give any instructions to the boys, asyou refer to them?A.Not to do any ordering, no.Q.With respect to their jobs.A. I told them I more or less mapped their jobsout,what they were to do, and that they were tolisten to the girls when they told them to do8Both Greer and Tite were of high school ageSection 2(1 1) of the Act defines supervisor as followsThe term "supervisor" means any individual having authority, inthe interest of the employer,to hire,transfer,suspend, lay off, recall,promote,discharge,assign,reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances, or effectivelyto recommend such action, if in connection with the foregoing the ex-ercise of such authority is not of a merely routine or clerical nature,but requires the use of independent judgment°Section 2(3) of the Actexcludes from the definition of the term "em-ployee" any person employed as a supervisor10 SeePrecisionFabricators v. N L R B , 204F 2d 567 (C A 2), cfWest PennPower Company v N LRB, 337 F 2d 993 (C.A 3)" CfWelchFarmsIce Cream,Inc,161NLRB748, see also C RHills DivisionofShoeCorporation of America,dlbla Hills Departmentsomething.Such as maybe what we call run shelves.Thisis putting merchandise up on the shelves in thefront.And on grocery day when they came in theywere to put the merchandise on the shelves, price itand put it on the shelf, and-Q. (Interrupting)Excuse me,were you sayingseeing?A.Yes,or they had to fill a cooler,and they hadto work the produce as far as keeping it fresh. Goingover this is something that should be done every day.There is nothing in the record to indicate that thewomen had any power with respect to hiring,firing,promoting,demoting, or otherwise changing the employ-ment status of thee stockboys. The directions which thewomen issued were of a ministerial nature not requiringthe use of independent judgment;indeed,much of thework to be performed was done by the women and boysalike.On the one occasion disclosed by the record of arecommendation made by one of the women to manage-ment that one of theboysrequired discipline,such recom-mendation was not followed.Ihave also considered that should the three women bedeemed supervisors,the result would be more super-visors than employees.Such a disproportionate ratio hasbeen consideredby theBoard to be a significant factor indetermining supervisory status."On the basis of all of the foregoing,I find and concludethat the three women(Janet Davis,Thelma Clark, andMarilynMelton) were not supervisors,but were em-ployees entitled to protectionof the Act.B.The ShortagesAs previously noted, Thelma Clark commenced workon August 1, as a part-time employee; that is to say thatshe worked during periods when the regular employeeswanted days off. Company records show that she worked18 of the 24 days which were worked by employees dur-ing August. Like the other women, she had a key to thestore,was "in charge" while at work, made sales,operated the cash registers, cleaned and stocked theshelves, etc. Within a day or two after she started work atthe Quick Shop, she noticed small shortages in the cashregister. That is to say that the money in the drawer wasless than it was supposed to be when compared to theamount of sales reflected on the tape of the cash register.She called this to the attention of Supervisor Coats, buthe did not appear concerned about it and told her that itwas not sufficient to worry about. At that time theshortage was about $4.60. She told Coats that she con-sidered the store to be a "poorly run operation" becauseeverybody had access to the cash register and it was notchecked out after an 8-hour shift.12 She also pointed outStore,155 NLRB 1163, where, in a similar situation, the Trial Examinerobserved(p 1170)The anomaly if the heads of the "Hills" departments were to be re-garded as supervisors, is that there would be a Mexican army ofmanagerial topheaviness In no instance,so far as appears, does anydepartment head have more than one person working with him duringa shift,and in some instances none12Marilyn Melton, who normally worked the 3 to I I shift, testified thatat the end of the day she would clear the cash register and put all thechange and bills in separate sacks and put it in the safe When Janet Davis(who normally worked the first shift) opened the store in the morning, shewould normally count out $200 of the money from the safe and put it inthe cash register.Davis then checked the money against the cash registertapes, and that was presumably the only time during the day that such acheck was made QUICK SHOP MARKETS, INC.183to Coats that when there was just one person on a shift itwas practically impossible to watch the whole store, par-ticularly when a number of kids came in as they did, sincethe store was located in the immediate vicinity of a highschool, a junior high school, and across the street from ateenage hangout which was utilized by that age group inthe summertime. She suggested that mirrors be placed atstrategic locations in the store, but Coats replied that itwas not the Company's policy to do that unless it was ab-solutely necessary.13Later in the month, larger shortages appeared on thecash register." Clark testified that the day she noticed thefirst"big shortage"-it was slightly over $19-shesecured a little brown book in which she recorded eachitem she sold (in addition to ringing the sale on the cashregister).Chief Supervisor Ballard, substituting for Su-pervisor Coats who was on vacation in the Ozarks thisparticular weekend, came into the Wood River store inthe early afternoon of Monday, August 22, for the pur-pose of collecting the money of the previous week. He in-troduced himself to Thelma Clark (since he had neverpreviously met her), and observed her making some salesand afterwards making a mark on a piece of paper. Whenhe asked her what she was doing, she replied that she wastrying to keep track of what she had sold in view of theshortages which had occurred. She explained that, in thisway, if a shortage occurred that day she could prove thatitwas not her fault. While he was there, Ballard checkedthe cash register and found that it was correct except fora few cents which was accounted for by the fact thatClark had paid out that amount for bottle deposits. UponBallard's inquiry as to who was responsible for theshortages, Clark stated that she had worked the previousweek with "Dicky" Tite, and, according to Ballard'stestimony, stated that she did not believe Tite washonest. 15Ballard immediately reported to President Tinsleyrespecting the condition of the Wood River store. He toldTinsley that shortages had occurred there and that theclerk had been writing down what she was selling, andthat the store was "in a mess" respecting placement of thestock, cleanliness, etc. He also told Tinsley that one ofthe employees (Tite) had been accused of wrongdoing.Tinsley instructed Ballard to return to the store when thisemployee was working and interrogate him concerningthe matter, and report back to Tinsley.Ballard returned to the store on Monday night, August22, but Tite was not working, having requested Greer tosubstitute for him because Tite was sick. Ballard thenwent to the cash drawer, took out the cash register sheetsand showed them to Marilyn Melton (who was on duty atthe time), and showed her-the-shortages which appearedthereon. According to Melton's testimony, she told Bal-lard she was glad she had not been working during daysof the shortages.16The following day Ballard reported to President Tin-sley the results of the previous evening's activities, i.e.,that Ballard had been unable to talk with Tite concerningthe shortages since the latter had not come in to work thatevening. Tinsley instructed Ballard to take an inventoryof the store as soon as Coats returned from his vacation(he was expected back that day). Coats testified that hereceived a call from Ballard on Tuesday afternoon andwas instructed to report to the Wood River store at 6:30the following morning to take an inventory. Coats andBallard conducted the inventory thatWednesday asscheduled, Coats counting the merchandise while Ballardran the adding machine. Both testified that except for acoffeebreak, neither stopped what they were doing toconverse with any other person. They completed the in-ventory shortly after 1 p.m. Ballard then took the raw in-ventory figures to the offices of Respondent and had themtabulated.He received the results later that afternoonwhich showed a shortage of $252.16. This represented a"shrinkage" of 4.21 percent of gross sales during theperiod from July 30 through August 23. Ballard im-mediately called Tinsley who was then in Springfield,Missouri, on a business trip, and reported the results ofthe inventory. Tinsley, upon hearing the results of the in-ventory, instructed Ballard to let Coats run the store fora while "and to just let everyone go until we could get thethings straightened out ...."1 7Ballard then called Coats and advised him of the out-come of the inventory. He instructed Coats that "we hadto let the people go" and that he (Coats) was to run thestore with the help of some other supervisors until "wecould straighten the thing out."C.The Union CampaignMeanwhile, the employees had determined to join theUnion and all had signed union'cards on August 18.18MarilynMelton telephoned Robert Schreier, businessrepresentative of the Union, on August 17, and he cameto her house on August 18 and brought five union cardswith him. All the employees signed the cards on August18 and returned them to Schreier. All of the cards weresigned at the Quick Shop except that of Greer who signedhis at his home in the presence of Schreier. There is noevidence or contention that an agent or supervisor ofRespondent was present during thesigningof any of thecards.13The foregoing findings are based upon the undemed testimony ofClark Coats conceded that he did not call the shortages to the attention ofhis supervisors14There is some dispute on the record as to whether these shortages oc-curred during the weekendbeginningAugust 12 or 19 General Counsel'switnesses who testified concerningthe issuecontended that the shortagesoccurred on the former date while Respondent's witnesses contended thelatterRespondent, in its brief, argues that the General Counsel's wit-nesses deliberately conspired to prevaricate concerning this point in orderto make it appear that the shortages occurred prior to the signing of theunion cards on August 18 While I find, based upon my consideration ofallof the testimony in the record as a whole, that the Respondent's wit-nesses were correct in this point, i e , that the shortages did in fact occurduring the weekend commencing August 19, 1 do not believe that theGeneral Counsel's witnesses deliberately lied about the matter, but wereundesignedly confused and mistaken concerning the dates of the events15The foregoing findings respecting the contents of the conversationbetween Clark and Ballard are based upon their respective testimonywhich, in its essential respects, is mutually corroborative Clark was notinterrogated as to the matter concerning Richard Tite11Ballard testified that he mentioned the shortages to Melton that even-ing but that he did not recall what she said about them11Ballard testified that a 4 21-percent shrinkage is a "bankruptcyshrinkage" which a business could not maintain and stay solvent Hemaintained that any shrinkage over I-1/2 percent is something that "needsto be looked into "16 See G C Exhs 8 through 12 184DECISIONS OFNATIONALLABOR RELATIONS BOARDD. The August25 LayoffCoats, pursuant to Ballard's telephonic instructions onWednesday afternoon, August 24, laid off all the em-ployees on Thursday, August 25. He first spoke withJanet Davis (who was on duty at the time) about 10 a.m.He told her that due to the inventory shrinkage and theshortages shown upon the cash register,he was going torun the store for a while with the help of other supervisionand that her services would no longer be required. Heasked her to give him the keys, which she did. He alsoasked Davis to tell her brother, Richard Tite, that he wasalso laid off, which she did. Coats then called MarilynMelton and Thelma Clark and told them the same thinghe had told Davis and asked them to bring in their keys,which they did. He then called Greer and advised him ofthe layoff but since Greer did not have a key, there wasno reason for him to come in and Coats did not see him.In none of the conversations on Thursday among Coatsand the employees was the Union mentioned.On Fridaymorning,August 26, the employeesestablished a picket line about the Wood River store,which continued at least until the time of the hearing. Thelegend on the picket signs is as follows:Quick ShopEmployes [sic]ON STRIKEFor A Reasonable ContractPLEASEDO NOTPATRONIZEThis FirmThank YouLocal 149*Retail Clerks Intl. Assn.AFL-CIOAffiliated With Alton-Wood River AreaFederation of Labor* The blocking out of the numbers "344"and replacingthem with the numbers"149" is reflected as it appears onthe original sign. SeeG.C. Exh. 14.E.The Union's Attempt to Secure RecognitionOn August 22, Business Representative Schreier,armed with the five cards from the employees at the Il-linois-store, prepared a letter to President Tinsley advis-ing the latter of the majority status of the Union andrequested recognition.19 He testified that he mailed theletter about 11 a.m. that day and that, in the presence ofone Thomas McNutt, a national coordinator of the RetailClerks International Association, proceeded to Tinsley'soffice to show him a copy of the letter; that they went into"See G C Exh 15(c)20Tinsley testified that he went to Springfield, Missouri, on Tuesdaymorning on a business trip,and stayed there until Friday evening,that hehad never received any indication that he had been called upon by anyunion representative at any time,and that he did not know a person by thename of Schreier before the heanng However,Inote that the charge inthis case was signed by Robert Schreier,that it was served on theRespondent by certified mail, and was actually signed for on September15, by Thomas Tinsley (See G C Exhs I (a) and (b)21See G C Exh 1522 See Resp Exh 623An allegation in the complaint that Coats coercively interrogated em-ployees concerning their union activities in May was dismissed onthe office and identified themselves to the receptionistthere; that she informed them that Tinsley was not in atthat time and that she did not know when he wouldreturn; that they asked her if they could leave their namesand telephone number, and asked her to tell Tinsley tocontact them, and they did; however, they were nevercontacted further by Tinsley.20 Schreier did not leave acopy of the letter requesting recognition with the recep-tionistat Tinsley's office.The letter requesting recognition, which Schreiermailed on August 22, was returned to him about a weekor 10 days later, unopened, and marked "refused" by thepost office department .21 Tinsley explained that the letterwas refused not because it was mailed by the Union, butthat there had been a longstanding rule in his Company,dating from 3 to 5 years, that he personally is the only onein his office with authority to receive registered mail un-less it is specifically designated to another employee. Insupport of this contention, Respondent introduced amemorandum from the post office department datedNovember 29, involving subsequent certified mail whichhad been sent to Tinsley and had been returned to thesender marked "refused."22 In any event, there is noevidence or contention that Respondent, or Tinsley,received the original or a copy of the Union's request forrecognition prior to the layoff of the employees, or, in-deed, prior to the hearing herein.F.The AllegedAntiunion Statements in AugustThe complaint, as amended, alleges that on several oc-casions in August and September, the Respondent, by itssupervisor Ronald Coats, made certain coercive state-ments to employees which violated Section 8(a)(1) of theAct. The first of such statements allegedly occurred on oraboutAugust 24, when, according to the complaint,Coats coercively interrogated employees at the WoodRiver store concerning their and other employees' unionmembership and activities.23In support of this allegation, General Counsel offeredthe testimony of Janet Davis and her brother RichardTite. The former testified that on August 24, she had aconversation with Coats in which he asked her if the"union man" had been there, and if she had signed a card.She replied "yes" to both questions. In addition, heinquired as to whether "all of us had signed one," towhich she also replied in the affirmative.Davis also testified as to another conversation she hadwith Coats on the following day, August 25, at whichtime he told her, in the backroom of the store, that due tothe inventory shrinkage and shortages in the cash drawer,he was going to run the store for a while with the help ofsupervision. He asked her for the keys, and to advise herbrother to the same effect. She complied with bothrequests. 24Respondent'smotion at the heanng, after General Counsel rested,in viewof the conceded lack of evidence to support the allegation24There appears to be an ambiguity in the transcript of proceedings (pp146-147)respecting Davis' testimony due to an error made by either theinterrogator or the court reporter Thus, on p 146, the interrogator askedwhether "on the25th"she saw Coats and had a conversation with him, towhich she replied"yes," and related the conversation respecting the unionmattersThen on p 147, the interrogator inquired whether "on the nextday,August 25,did [she] see Mr Coats" She replied "yes" andproceeded to relate the conversation regarding the impending layoffAccordingly, it is clear that she had two conversations with Coats, asshe testified QUICK SHOP MARKETS, INC.185Coats, on the other hand, testified that he had only oneconversation with Davis during this period and that wason Thursdaymorning,August 25, when he laid her off.His version of this conversation corroborates her in allessential respects.Tite testified that on August 24 he had a conversationwith Coats in the backroom of the Quick Shop the con-tents of which may perhaps be best expressed in his ownlanguage:A.Well, we were back there and he asked me if Ihad joined a union. We were back there talking andhe asked me how come, and he asked me how theunion got in and who had joined and who had alljoined the union. I told him all the girls joined beforeIdid and I had joined. He told me I had a good joband all that, and he says if you want to keep the job,you better tell the union that you never wanted tokeep it, you know, stay in the union. He asked me ifthey had told me if they had told me about the uniondues and fees. I kept changing the subject, talkingabout shortages and I asked him if he thought I haddone it. He said no, he didn't think I had ever takenanything out of there. He kept talking about theunion and he said don't tell anybody you know aboutwhat we were talking about. He said go and tell theunion you don't want to join. I said I had just gonealong with the rest of the girls.Q.At any time did you mention the name, did hemention the name Tinsley to you?A.Yes, he told me that Tinsley had already toldhim to tell us that there would never be a union here,so don't try and get a union.Coats admitted that he had a conversation with Titeduring the afternoon of August 24, the purpose of which,according to Coats, was to find out what Tite knew aboutthe shortages. Coats testified that Tite denied knowledgeof how the shortages occurred; that all he (Tite) knew wasthat Thelma Clark had blamed him and that he would liketo see her fired. Coats denied that the subject of theUnion was mentioned during the conversation.G. Analysis and Concluding Findings as to AugustAntiunion StatementsThereis noquestion but that, if believed, the foregoingstatementsattributed to Coats by Davis and Tite con-stitute coercive interrogation and threats violative of Sec-tion 8(a)(1) of the Act. Resolving credibility of witnessesisalmostalways a difficult and delicate task,and is notless so here. Respondent's counselargued thatthis is a"clear cut case ... of fabrication ... where obvious per-jury has been committed." I cannot agree that suchwholesale prevarication existed here.While some wit-nesses impressed me more than others as respects can-dor, forthrightness,directness,and other attributes ofdemeanor,Ifind insufficient indication of deliberatefabrication either by way of demeanor or character oftestimony. I thus make my credibility findings based upondemeanor considerations "alongwith the consistency andinherent probability of testimony."25Applying the foregoing principles to theinstantconver-sations,Ifind the substance to be substanially as Davisand Tite testified. The former impressedme as an honestand candid witness. The latter, who was of more tenderyears, appeared more flighty and somewhat less sure ofhimself.However, neither impressedme asbeing pos-sessed of a character or temperament that would enablethem to fabricate.On the other hand, Coats was not impressive as a wit-ness.On critical questions he was reluctant and evasive,and, particularly in a later conversation with Clark andMelton (discussedinfra),he was less than candid as to itscontents. Also, as discussed more fullyinfra,Ihave con-sidered the probability that the conversations occurredwhen they did from the circumstances that Tinsley likelylearned on Tuesday of theunionactivities at the WoodRiver store, and directed his subordinates to inquirefurther into the matter.Accordingly, I find that Respondent, by its agent andsupervisor, Coats, on August 24, violated Section8(a)(1)of the Act by coercively interrogating and threateningemployees concerningtheir unionactivities.H. Alleged Coercion on the Picket LineThe complaint alleges that on two occasions in Sep-tember, Supervisor Coats, by making certain statementsto the employees after the picketing began, restrained andcoercedthem inviolation of Section 8(a)(1) of the Act.Thus, it is alleged that on or about September 7, Coatsnotified employees that he knew who had started theUnion at the store. In support of such allegation, JanetDavis testified that she had a conversation with Coats onor about that date at the beauty shop where she worked,which was locatedin the samerow of stores as the QuickShop.26 According to her testimony, Coats said that hethought Clark or Melton had started the Union becausethey had stayed on the picket line the longest. Coats wasnot interrogated concerning this particular conversation.However, assuming that it was made as Davis testified,Ifind that it was merely a statement of opinion protectedby Section 8(c) of the Act, and does not constituterestraint and coercion within the meaning of Section8(a)(1).The complaint further alleges that on or about Sep-tember 16, Coats advised employees that they had beenfired because of the Union and informed them that thestore wasnot unionand was not going to become union.Testimony in support of this allegation was offered byMelton and ClarkMeltontestified that as Coats wasleaving work that day he stopped his car at the picket lineand asked Thelma Clark and her, "What good we thoughtitwas going to do to harass the girl they had working inthere?"27 Melton denied harassing her, and then testifiedthat Coats had a conversation with Thelma Clark whichshe (Melton) did not hear. She then asked Coats how hewould like to be on a picket line and see a replacementdoing his work, to which he replied, "It is your fault youare out here, you should have known when you receivedthoseunioncards you knew you would be fired." Clarkthen inquired, "You mean you fired us for signing theunioncards?" Coats replied yes, that they knew what thesalary was when they went to work there and if they didnot like it they should not have gone to work. After afurther short discussion concerning working conditionsinwhich Melton testified that she did not like having to"put up with 16 year old snots," Coats left.Universal Camera CorporationvN L R B340 U S 474xs She started working at the beauty shop on a regular basis severaldays after the picketing commenced" On an undisclosed date subsequent to the time picketing began, butbefore September 16, Respondent had hired a female replacement namedPamella Lee Kuykendall 186DECISIONSOF NATIONALLABOR RELATIONS BOARDClark's testimony corroborated Melton's in all essen-tialrespects regarding this conversation. She thentestified as follows regarding the conversation betweenherself and Coats which Melton stated she (Melton) didnot hear:He said, "Well, in the first place, you guys havegot no business being out here." I said, "What do youmean?" He said, "You are not employees." I said,"We were never told we were fired," and he said, "Iam telling you now." I said, "Why?" He said, "Well,it should have been evident when I handed you yourcheck that you were fired." I said, "You didn't saywe were fired." He said, "I am saying it now." I said,"Why?" He said, "Well, the day you people filed theunion card you didn't have a job any longer." I said,"Because we signed union cards, we got fired?" Hesaid, "I had orders from the head man to let you allgo." I asked him three times, I said, "Ron, are youactually telling us because we signed union cards thatwe are fired?" He said, "That is right." I said, "Whydidn't you say that to our business manager?" Hesaid, "I haven't got to talk business with your busi-ness manager. As far as I am concerned, I don't haveany use for him whatsoever. This store is not a unionstore. It isn't going to be a union store and it will,never be a union store." He go mad and said, "Ishould never have stopped in the first place to talk toyou. I ought to have known I can't talk to you sen-sibly," and he took off.28Coats testified to a conversation he had on the picketline with Clark and Melton on September 17, at the closeof the workday. His testimony with respect to the allegedharassment of Kuykendall is mutually corroborative withthat of Melton and Clark. He did not recall any conversa-tion with Melton but accused Clark of trying to put wordsin his mouth to the effect of telling them that they werefired and to also state that to the business agent. How-ever, Coats stated that he said nothing and drove away.On cross-examination, he admitted stating to Clark onthis occasion that "you knew what we were paying whenwe hired you," but denied stating that if she wanted moreshe should not have taken the job. He also admittedtellingClark on this occasion that "I told her they hadbeen let go at the time that I called her on the telephone."This was assertedlyin responseto her statement as towhy didn't he tell their business agent that they werefired.1.Analysis and Concluding Findings as to the PicketLine StatementsAs with the pre-picket line conversations, there can beno question but that if Coats made the statements at-tributed to him on the picket line, on or about September16, such threatening and coercing remarks respectingunion activities of the employees constituted independentviolations of Section 8(a)(1) of the Act, as alleged. Thecredibility issue here involved has been an equally dif-ficult one for me. Marilyn Melton impressed me as anhonest and candid witness who answered questionsdirectly and forthrightly. Clark was more abrupt, tendedto be argumentative, and obviously became confused onthe matter of dates. However, much of her testimony con-cerning the September 16 incident was mutually cor-roborative with that of Coats and Melton. As previouslynoted, Coats was not impressive as a witness, being quiteevasive and reluctant on critical points. In addition, withparticular respect to the September 16 incident, histestimony on direct examination consisted simply of hisdiscussion with the pickets concerning their harassmentof Kuykendall after which he left; yet, on cross-examina-tion, he was forced to admit that he did have some con-versation with them respecting the cause and manner ofthe layoff. The statements attributed to him by Clark are,of course, directly related to the subject matter of his ad-missions, and I believe that he made them substantially asshe testified. I thus find and conclude that his statementsthat the employees were fired because they had signedunion cards and that the store would never be a unionstore interferedwith,restrained,and coerced theemployees 29 in the rights guaranteed by Section 7 of theAct, thereby violating Section 8(a)(I) thereof.J.Analysis and Concluding Findings as to the Alleged8(a)(3) ViolationsThe critical issue to be resolved in a consideration ofthe alleged violations of Section 8(a)(3) is whether thelayoff of August 25 was motivated by the employees'unionactivities, as contended by General Counsel, or byeconomic circumstances caused by the employees' dere-lictions, as argued by Respondent. Of course, a necessaryprerequisite to the former contention is a determinationthat the Employer was aware of such union activitiesprior to the decision to terminate. Direct evidence of suchknowledge is provided in theinstantcase through thecredited testimony of Davis and Tite that they related toCoats on the afternoon of Wednesday, August 24, the cir-cumstances regarding the employees' signing of the unioncards. In addition to such evidence, however, I also relyupon the following circumstantial evidence which, in myopinion, provides a basis for a reasonable inference thatRespondent learned of theunionactivities at least byTuesday, August 23, and lends substance and continuityto the finding that Coats, in fact, engaged in such inter-rogations the following day.30Thus, the record shows that Business Agent Schreiercalled upon the Respondent on Monday afternoon, Au-gust 22, introduced himself by name and position and,when told that President Tinsley was not in, left his nameand telephone number with the receptionist. It may bereasonably assumed that on the following day, Tuesday,August 23, Respondent received the certified letterwhich was postmarked on August 22 and mailed in Al-ton, Illinois (only a few miles from St. Louis). Althoughthe letter was not opened, the return address in the upperleft-hand corner of the envelope stated as follows:R.S.E.U. Local 344402 State StreetAlton, Illinois 62002The receipt of the foregoing letter with the above-quoted legend of the sender, taken with the visit of Busi-ness Representative Schreier the previous day, leads toa reasonable inference, in my opinion, that -Respondent28The record herein (see G C Exhs. 6 and 13) reflects that all five dis-cnmmatees were issued checks dated August 25, which was the last pay-ment made by the Company to them as wages Melton's check was issuedin the amount of "no dollars and no cents" because her deductions andgrocery bill came to the same amount as her wages29AsIfind the employees to have been discnmmatordy terminated onAugust 25,it follows thatthey were "employees"on September 16ao SeeTexas Industries,Inc,156 NLRB 423, 424,F W WoolworthCompany v NLRB ,121 F 2d 658,660 (C A 2) QUICK SHOP MARKETS, INC.187became aware as of Tuesday, August 23, that a labor or-ganization was interested in contacting the Employer ona business mission .31 Although President Tinsley was outof the city on Tuesday, the record shows that he was infrequent contact during this period with Ballard concern-ing the Wood River store so that it may further bereasonably inferred that he was advised by his office ofthe Schreier visit and of the receipt of the unopenedletter. I am convinced that Tinsley, upon learning of suchactivities by the Union, instructed Ballard and/or Coatsto ascertain the extent thereof. It was this impetus thatled to Coats' interrogation of Davis and Tite on Wed-nesday, August 24, the results of which were reported toTinsley who then gave the direction to lay off the wholegroup. I thus find and conclude that prior to making thedecision to lay off the employees, Tinsley was madeaware of their union activities.32As respects the Respondent's "true purpose" or "realmotive" for effecting the layoff,33 there is no question butthat shortages existed and that the store was "in a mess,"all of which presumably prompted the taking of the inven-tory. 34Thus, in the late afternoon of Wednesday, August 24,when Tinsley made the decision to lay off, the results ofthe inventory provided sufficient justification. However,at that time he was also apprised of the union activities ofthe employees to which he was clearly opposed, asreflected by Coats' statements to the employees. Facedwith these dual considerations, the ultimate questionbecomes what actually prompted Tinsley to make thedecision to terminateallof the employees in the WoodRiver store.After careful consideration of all theevidence in the record, I am convinced that the GeneralCounsel has sustained his burden of proving that the "realreason" for effecting the terminations at the time was todiscourage union membership, in violation of Section8(a)(3) of the Act. In reaching such a conclusion, I haveconsidered the following factors (not listed necessarily inorder of importance):1.Respondent was aware of the union activities of allof the employees and was opposed thereto;2.The terminations took place immediately andabruptly following such knowledge of union activitieswithout any notice or warning to the employees;3.Although Respondent amended its answer at thehearing to plead that the employees were terminated "asa disciplinary measure pending the outcome of the in-vestigation," it does not appear that Respondent madeany real effort to investigate the causes of the allegedshortages. Respondent argues that it was prevented frommaking such an investigation by the conduct of the em-ployees themselves;The strike made impossible a kind of investigationthat would have normally been conducted; using thepolygraph, comparison of sales under direct super-visor as compared with use of "girls in charge" andthe other natural frustrations that could not possiblyhave been foreseen.3531 It Is to be recalled that the Wood River store,which is adjacent to Al-ton, is the only facility of Respondentin Illinois32 In making this finding I have also considered and given weight toCoats' statement to Clark on the picket line on September 16,heremabove referred to33 SeeRadioOfficers'Unionof theCommercial Telegraphers Union(AH Bull Steamship Company) v N L R B,347 U.S17, N L R B vBrown,dlbia Brown Food Store,380 U S 2783'General Counsel appeared to be taking the position at one point inthe hearing that the inventory-taking and the results thereof, were per-But it was the Employer's conduct in precipitately lay-ing off the employees - not the employees' conduct -which rendered impossible a comparison of sales underdirect supervision.Also, the fact that the employeeschose to establish a picket line to protest the Employer'sconduct did not foreclose the Employer from seeking toconduct an investigation via the use of a polygraph if itchose to do so; however, there is no evidence in therecord that the employees were invited to subject them-selves to such an investigation. Accordingly, this defenseof the Respondent does not withstand close scrutiny.4.The Respondent's posttermination conduct is in-consistent with the asserted economic defense. That is tosay that Coats advised the employees at the time of ter-mination that they were simply laid off temporarily pend-ing an investigation of the reason for the shortages;36 yetno investigation was ever conducted and none of the em-ployees were ever recalled. This tends to confirm Coats'later statement to Clark - on September 16, on the picketline - that the employees were actually fired - not laid off- on August 25, because they signed union cards. But theRespondent arguesin itsbrief (p. 39):Since there was no way to determine whether onlya few or all of the employees on August 24 were guil-ty of the misconduct which caused the shortages andsince the employees by their own choice had im-plicated each other, no recall was necessary.In the first place, the foregoing statement does not ac-curately reflect the testimony in the record. Only two ofthe employees (Clark and Tite) accused each other ofmisconduct; nevertheless, Respondent chose to lay off allof them. Assuming without deciding that some were guil-ty of misconduct which would have entitled the Employerto terminate them permanently, the fact that such ter-minations were effected without effort at prior or post in-vestigation reflects adversely on the asserted reason forthe termination.5.Finally, I have considered, in assessing the legitima-cy ofRespondent'sassertedmotive, the failure ofRespondent to takeintoaccount the fact that the WoodRiver store was located near a teenage center whichresulted in much loitering in the store by children of thatage, who may very well have been responsible for someof the inventory shortage.Based uponall of the foregoing circumstances, I findthat the stated motive of Respondent does not withstandscrutiny and that I may, within the law, therefore inferthat there is another motive-in thiscase, an unlawfulone-which prompted the termination of all the em-ployees. As was recently stated by the Circuit Court ofAppeals for the Ninth Circuit inShattuck Denn MiningCorporation v. N.L.R.B.,362 F.2d 466,470:Nor is the trier of fact-here the trial examiner -required to be any more naif than is a judge. If hefinds that the stated motive for a discharge is false, hecertainly can infer that there is another motive. Morepetuated by Respondent without sufficient economic motivation, andwere calculated to provide an excuse for the layoff. While it is true that ataking of inventory would not appear to provide a resolution to the cash-drawer shortages, the fact remains that the store was in a mess" from adisplay-of-stock viewpoint, and an inventory had not been taken for aperiod of almost a month Accordingly, I am not prepared to hold that theinventory-taking was a mere pretext35Respondent's brief, pp 38-3936Aspreviously noted, Respondent amended its answer at the hearingto so plead 188DECISIONSOF NATIONALLABOR RELATIONS BOARDthan that, he can infer that the motive is one that theemployer desires to conceal-an unlawful mo-tive -at least where, as in this case, the surroundingfacts tend to reinforce that inference.I find and conclude that the termination and refusal torecall the alleged discriminatees herein constitutes aviolation of Section 8(a)(3) of the Act, and will recom-mend an appropriate remedy.K. The Alleged Refusal to BargainIn order to prevail in proof of a violation of Section8(a)(5),General Counsel must show that the Union, atthe time of the request for recognition, represented amajority of the employees in an appropriate unit, and thatthe Employer refused to bargain with the Union, lackinggood-faith doubt of the Union's majority status. There ap-pears to be no question in this case that at the time of theattempted demand, the Union represented all of the em-ployees of the store, which presumptively constituted anappropriate unit. 37The Respondent vigorously asserts that there can be norefusal to bargain collectively in violation of Section8(a)(5) since, in this case, there was no clear andunequivocal demand for bargaining communicated to theEmployer by the Union, citingN.L.R.B. v. ColumbianEnameling & Stamping Co.,306 U.S. 292, 59 S. Ct. 501,83 L. Ed. 660. However, the reason for the failure ofcommunication was the Respondent's policy of not allow-ing a subordinate employee to accept certified mail. Whilethere is no substantial evidence here that such policy wasdiscriminatorilymotivated38 the fact remains that theUnion attempted by the usual customary communicationchannels to advise the Respondent of its majority statusand to request recognition. The record further shows thatbefore the Union was advised that its efforts in this regardhad failed, the Employer had terminated the employees,thus making a resort to Board processes; i.e., the filing ofa petition under Section 9, impossible.39As the record shows, on the day following the layoff, apicket line was established in which all of the employeesinitially participated and carried picket signs the legend ofwhich stated, in part, "employees on strike for a reasona-ble contract." There can be no question but that the Em-ployer's agents observed the employees and the signs dai-ly.Shortly thereafter, on August 29, the Union filed acharge in this case alleging a refusal to bargain on the partof the employer.It has been held that a request to bargain need not be inhaec verba,"so long as there was one by clear implica-tion." 40 Here the definitive request failed because of theRespondent's actions. However, the establishment of thepicket line and the above-quoted language on the picketsigns clearly showed that a majority of the employeesdesired union representation, and implied a request forrecognition. Thus, the circumstances here, as inScobellChemical Company v. N.L.R.B.,41 ".. cannot be con-sidered to be anything less than a continuing demand forrecognition and bargaining."42 I find and conclude that,under all circumstances, the Union's request for recogni-tion was effectively communicated to the Employer as ofAugust 26, and that the Respondent's failure and refusalthereafter to bargain constituted a violation of Section8(a)(5) of the Act.43IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has violated Section8(a)(1), (3), and (5) of the Act, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent did, on August 26,wrongfully and illegally refuse to bargain with the Union,after the Union was, on August 18, designated as the ex-clusive bargaining representative of all the employees inan appropriate unit, or, in the alternative, even if theRespondent has not refused to bargain with the Union, Ifind that in order to assure that the desires of Respond-ent's employees be not frustrated in the future, it will benecessary to include in the remedial order, an order thatRespondent, upon request of the Union, bargain collec-tively with the Union.Having found that the Respondent discriminatorily ter-minated the employees on August 25, and has, at alltimes since that date, failed and refused to reinstate themto their former positions, I shall recommend the usualremedy of reinstatement and backpay except ashereinafter noted:Respondent argues in its brief that the usual remedy ofreinstatement should not be ordered in this case becauseof employee misconduct which occurred both before and37 SeePrimrose Super Market of Salem, Inc.,148 NLRB 610, enfd353 F.2d 675 (C A. 1), cert denied 382 U S 830 The record is silent asto whether any of the other stores of Respondent were organized Thereis no evidence that any other labor organization was seeking to organizethe employees on a broader basis38CompareFiller Products, Inc v N L R B.,376 F.2d 369 (C A 4)31 Thus this case is distinguishable on its facts fromFiller Products,Inc v. N.L.R B , supra40Joy Silk Mills, Inc v N L R.B.,185 F 2d 732,741 (C A D.C ), certdenied 341 U S 91441 267 F 2d 92242Id,at 925 See alsoN L.R B v Albuquerque Phoenix Express,368F 2d 451 (C A 10)43 It should be noted alternatively that I would have included in myRecommended Order herein a direction that Respondent bargain with theUnion respecting the wages, hours, and working conditions of the em-ployees at the Wood River store, in the circumstances of this case, evenhad I not found an 8(a)(5) violation Thus, the Board has, with court ap-proval, in similar situations, ordered that an employer bargain with theUnion where the employer's unfair labor practices resulted in the dissipa-tion of the Union's majority and the destruction of the conditions for a fairelection in which the Union could have demonstrated that majority. "Torequire the Union to submit to another election under these circumstanceswould be to permit Respondent to profit from its own unlawful conduct atthe expense of the Union and the majority of the Respondent's em-ployees."Northwest Engineering Company,158 NLRB 624, enfd. 376F 2d 770 (C A D C); see alsoWausau Steel Corporation v N L.R B,377 F 2d 369 (C A7),Western Aluminum of Oregon, Incorporated,144NLRB 1191. QUICK SHOP MARKETS, INC189after the layoff, and/or because economic circumstancesdictated a reorganization of the Wood River operation. Icannot agree with these contentions, except with respectto Thelma Clark, as hereafter discussed.Although, as previously noted, shortages apparentlyexisted both in the cash register and in the inventory priorto the layoff, none of the employees was shown to havebeen implicated in the shortages or proven to have beenresponsible therefor. The most that the evidence showsis that a couple of the employees accused each other ofmisconduct, but the Employer never made such an ac-cusation(at least prior to the hearing in this case), ormade a complaint to the proper authorities.44 ButRespondent further argues that a foremost "signal fordishonesty" was the use by Clark of a private tally of thesales made. According to Respondent, this could "serveno useful purpose except to protect one with the propen-sities of a thief." While it may well be that Respondent'sprocedures (or lack of them) respecting the checking ofthe cash registers would not adequately protect Clarkfrom accusations simply because she made a private tally,Ido not regard her attempted use of the tally as indicativeof dishonesty, particularly where, as here, she clearly en-gaged in such conduct in an attempt to protect herself(and Respondent should have realized it);at the sametime she suggestedto Coatsthat Respondent attempt toprotect itself from thievery by placing mirrors at propi-tious places in the store.Thistestimony is undenied andclearly does not reflect a character bent upon feloniousconduct.In sum, the evidence is not sufficient to bar any dis-criminatee from reinstatement based upon conduct an-tedating thelayoff.Respondent further contends that certain conduct en-gaged in by the pickets - particularly Thelma Clark -should bar their reinstatement. In support of this conten-tion, Respondent offered the testimony of two customersof the store. The first customer testified that as he crossedthe picket line one of the pickets (identified as ThelmaClark) yelled at him, saying he was "no good" because hecrossed the line. He also testified that if the Respondentrecalled Clark to work, he would no longer patronize thestore.The second customer witness testified that as heand a friend approached the store, Clark said that "[w]ecouldn't go in because they was on strike." The customerreplied that "[They] could go in if [they] wanted to," andmade reference to constitutional rights.Whereupon,Clark referred to the customer as a "prick" and a "scab."The customer admitted that he returned the compliment;i.e.,he referred to Clark as a scab. In addition, thecustomer testified that on one occasion Business AgentSchreier, who was walking with the pickets, advised thecustomer "not to say anything to the picket, or he[Schreier] was going to put a cut over my eye."45Andrew Murry, Respondent's new store manager,characterized the picketing as peaceful except as to Thel-ma Clark who engaged in an "excess of hollering at peo-ple and calling them various names from time to time."(However,when pressed as to the latter,he was unable tosupport the last phrase.) He also testified that he ob-served Clark taking down license numbers of customers'cars parked in front of the store 46After a careful consideration of all the record evidencerespecting any employee misconduct which would bartheir reinstatement, I have concluded that there is insuffi-cient evidence that any of the employees, with the excep-tion of ThelmaClark,engaged in any such misconduct. Inresolving this issue, I believe it to be a proper and validdistinction that picket line activities directed to the publicdemand a higher standard of conduct than those directedto other employees. The Board assumed the validity ofthat premise inMontgomery Ward & Co., Inc.,"but con-cluded, in the circumstances of that case, that the em-ployees' conduct in response to the customer's provoca-tion did not warrant a denial of reinstatement. The courtdenied enforcement, basing its decision, in part, upon thefact that no witness testified that the employee provokedthe use of the profane words which were admittedly ut-tered by the picketer.The factual situation in the instant case is similar to thatinMontgomery Ward,the language used by the picketerhere being only slightly less profane and offensive .411Here, however, there was clearly no provocation on thepart of the customer, unless it can be urged that the merecrossing of a picket line constitutes a sufficient provoca-tion. Clark uttered the offensive and derogatory languagefirst, and it was only then that the customer replied inkind.Under all the circumstances, I will recommend thatRespondent not be required to reinstate Thelma Clark,and its backpay liability shall only run from August 25until October 14.49Finally,Respondent argues in its brief that no rein-statement should be ordered with respect to the twostockboys because Respondent, since the layoff, has ef-fected a reorganization of the store so that it will beoperated solely by a "workingmanagerand two otherswith no part-time help." Respondent also points out thatafter the two stockboys were released, they returned toschool.Itmay very well be that, as a result of the picketing,Respondent'sbusiness contracted to a degree whichwould make operation of the store by a three rather thana five-man crew economically feasible. However, thismay be but a temporary situation which might be changedupon the Employer's compliance with the remainingaspects of my Recommended Order, or a change ineconomic circumstances.50In any event,Ido not believe this issue to have beenfully litigated on this record, and, under the circum-44Thus,this case is distinguishablefromN LR B v BigThree Weld-ing EquipmentCo, 359 F 2d 77 (C A 5),relied on by Respondent, wherethe employees "admi [tted] serious misconduct in pilfering the company'sproperty45Neither Clark nor Schreier denied the remarks attributed to them,and, as the witness appeared to be candid and forthright,Icredit histestimony46Murry's testimony was also undemed,and I credit it41 155 NLRB999, enforcementdenied 374 F 2d 606 (C A 10)48 In that case the picketer used the words"bastard" and"son-of-a-bitch " Here the words were "prick" and "bastard "41This date was based upon the customer witness'testimony (onDecember 14) that Clark's offensive conduct took place "about twomonths ago "10 In this connection, I note G C Exh 2 which reflectsthat during theperiod from the opening of the Wood River store until August I, grosssales rose from approximately $1,500 per month to $8,000 per month 190DECISIONSOF NATIONALLABOR RELATIONS BOARDstances, believe the issue should be more appropriatelyresolved in the compliance stage of this proceeding.51Therefore, I will recommend the customary reinstate-ment and backpay order(exceptingClark)subject toRespondent being able to prove in the compliance stageof the proceeding that it has not employed,and does notintend to employ at the Wood River store, any em-ployee(s)who would work substantially the same numberof hours and perform substantially the same functions asTite and Greer.Should Respondent be able to so proveits contention, then backpay to Greer and Tite shall belimited to the period beginning with the date of the dis-crimination against them to the date of Respondent'sreorganization of its Wood River store.Such employeesnot entitled to immediate reinstatement shall neverthelessbe placed on a preferential hiring list in accordance withseniority or other nondiscriminatory standards,and shallbe offered employment before any new,employees arehired.52Accordingly, it will be recommended that Respondentoffer employees Marilyn Melton, Janet Davis, RichardTite, and Jon Jeffrey Greer immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make each of them whole for any loss ofearningshe or she may have suffered by reason of the dis-crimination against them,by payment to each of them ofa sum of money equal to that which he or she would haveearned as wages from the date of the discriminationagainst them to the dateof offerof reinstatement in amanner consistent with Board policies as set forth inF.W. Woolworth Company,90 NLRB 289.Interest onbackpay shall be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716. (This recom-mendation respecting Respondent'soffer of reinstate-mentand backpay to Tite and Greer is subject to thecaveat set forth in the preceding paragraph hereof.) It willbe further recommended that Respondent make ThelmaClark whole for any loss of earnings she may have suf-fered by reason of the discrimination against her by pay-ment to her of the sum of money equal to that which shewould have earned as wages from the date of the dis-crimination against her to October 14, 1966.Such com-putation of backpay is to be made in a manner consistentwith Board policies set forth in theWoolworthandIsisPlumbingcases,supra.As the unfair labor practices committed by theRespondent were of a character which go to the veryheartof the Act, it will be recommended that theRespondent cease and desist from infringing in any othermanner upon the rights of employees guaranteed bySection7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Quick ShopMarkets, Inc., an Illinois corporation,and QuickShop Markets,Inc., a Missouri corporation,the Respondent herein,is an employer engaged in com-merce within the meaningof Section 2(6) and (7) of theAct.2.RetailClerksInternationalAssociation,AFL-CIO, Local 149,is a labor organization within themeaning of Section2(5) of the Act.3.By interfering with,restraining,and coercing its em-ployees in the exerciseof rightsguaranteedthem by Sec-tion7 of the Act,as found hereinabove,the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section8(a)(1) of the Act.4.By discriminatingin regard to the hire ortenure ofemployment of the named discriminatees herein, todiscourage membershipin a labororganization,Respond-ent violatedSection 8(a)(3) and(1) of the Act.5.All employees employed bythe Respondent at itsWoodRiver,Illinois, store,excluding guards and super-visors as defined inthe Act,constitute a unit appropriatefor the purposesof collectivebargaining within the mean-ing of Section9(b) of the Act.6.At all times since August 18, the Unionhas beenthe duly designatedcollective-bargaining representativeof the employees in the aforesaid unit,within the meaningof Section 9(a) of the Act.7.By failingand ',refusing,on August 26, and at alltimesthereafter,to recognize and bargainwith the Unionas the collective-bargaining representative of the em-ployeesin the aforesaid unit, Respondent has engaged inand is engaging in unfairlabor practices proscribed bySection 8(a)(5) and(1) of the Act.8.Theaforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclu-sions of law,and the entire record in the case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended,it is recommended that the NationalLabor Relations Board order that the Respondent,its of-ficers, agents,successors,and assigns,shall:1.Ceaseand desist from:(a)Coercively interrogating any of its employees re-garding their activities on behalf of Retail Clerks Interna-tionalAssociation, AFL-CIO, Local 149, or any otherlabor organization.(b)Soliciting employees to abandon their activities insupport of the above-named Union,or any other labor or-ganization.(c)Threatening to close down its operation if the em-ployees select union representation.(d)Telling employees that they would be-or were -fired because they had engaged in activities on behalf ofthe above-named Union.(e)Failing or refusing to bargain collectively with theabove-named Union as the exclusive collective-bargain-51Respondent's contentions are based solely upon testimony of its ownwitnesses,which is essentially self-serving But the Court of Appeals forthe Second Circuit has stated. "To establish that an employer has reducedor adjusted his business to an extent eliminating the job of a discrimmateerequires careful analysis of the books and records of the employer duringthe backpay period" N L R B v Mastro Plastics Corporation,354 F 2d170 (C A 2),enfg 136 NLRB1342 TheBoard has also affirmed aTrialExaminer's statement that "mere self-serving and conclusionary state-ments by Respondent that he would havelaid offthe [discnmmatees] . .for economic and nondiscriminatory reasons do not suffice to deprivethose claimants of their remedialrights "W C Nabors d/b/a W CNabors Company,134 NLRB1078, 1088,enfd. as modified 323 F 2d686 (C A 5),cert denied376 U S. 911.52CfBiscayneTelevisionCorporation,125 NLRB 437, 438-439,Cleaver-Brooks Mfg Corporation,120 NLRB 1135, 1136-37 QUICK SHOP MARKETS, INC.ing representative of its employees in the unit hereinfound appropriate.(f)Discouragingmembership in the above-namedUnion, or any other labor organization of its employees,by discriminatorily discharging, or in any other mannerdiscriminating against any employee in regard to his hire,tenure, or other term or condition of employment.(g)In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action found neces-sary and designed to effectuate the policies of the Act:(a)Upon request, recognize and bargain collectivelywith Retail Clerks International Association, AFL-CIO,Local 149,astheexclusivecollective-bargainingrepresentative of its employees in the aforesaid unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and if an un-derstanding is reached, embody such understanding ina signed contract.(b)Offer to Marilyn Melton, Janet Davis, RichardTite, and Jon Jeffery Greer, immediate, full, and uncon-ditonal reinstatement to his or her former or substantiallyequivalent position, without prejudice to their seniority orother rights, privileges, or working conditions, and makeeach whole for any loss of earnings he or she may havesuffered, in a manner set forth in the section hereof enti-tled "The Remedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Make whole Thelma Clark for any loss of earningsshe may have suffered by reason of the discriminationagainst her, in the manner set forth in the section hereofentitled "The Remedy."(e)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(1)Post at its Wood River, Illinois, store and at itsFlorrisant, Missouri, headquarters, copies of the attachednotice marked "Appendix."53 Copies of said notice, to befurnished by the Regional Director for Region 14, afterbeing duly signed by its authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(g)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith. 54191IT IS FURTHER ORDERED that the complaint herein bedismissed to the extent that it alleges violationsof the Actnot found herein.53 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "54 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in or activi-ties on behalf of Retail Clerks International Associa-tion,AFL-CIO, Local 149, or any other labor or-ganization, by discharging any of our employees orin any other manner discriminating against our em-ployees in regard to hire or tenure of employment orany other term or condition of employment, becauseof their union membership or activities.WE WILL NOT coercively interrogate our em-ployees regarding their union sympathies in order todiscourage our employees from joining, remainingmembers of, or assisting Retail Clerks InternationalAssociation,AFL-CIO, Local 149, or any otherlabor organization.WE WILL NOT solicit our employees to abandontheir activities in support of the above-named Union,or any other labor organization.WE WILL NOT threaten our employees that we willdischarge them if they join a union.WE WILL NOT tell our employees that this storewill never be a union store.WE WILL NOT refuse to bargain collectively withRetail Clerks International Association, AFL-CIO,Local 149, as the exclusive representative of all em-ployees in the appropriate unit with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor or-ganizations, to join or remain members of or assistthe above-named or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, and refrain from anyand all such activities, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Report-ing and Disclosure Act of 1959. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Marilyn Melton,JanetDavis,Richard Tite,and Jon Jeffrey Greer full reinstate-ment to their former or substantially equivalent posi-tions,without prejudice to their seniority or otherrights and privileges,and we will make them, alongwith ThelmaClark,whole for any loss they may havesuffered as a result of the discrimination againstthem,in the manner described in the Trial Ex-aminer'sDecision.WE WILLnotify Marilyn Melton, Janet Davis, JonJeffrey Greer, and RichardTite ifpresently servingin the Armed Forces of the United States of theirright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended,after discharge from the Armed Forces.WE WILL,on request,recognize and bargain withRetailClerksInternational Association,AFL-CIO,Local 149, as the exclusive collective-bargainingrepresentative of our employees in a unit comprisedof all employees at our Wood River,Illinois, storeexcluding guards and supervisory employees asdefined in the Act, regarding their rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understandingis reached, embody the same in a signed contract.DatedByQUICK SHOP MARKETS,INC., AN ILLINOIS CORPORA-TION: QUICK SHOP MAR-KETS, INC., A MISSOURICORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicate,directlywith the Board's Regional Office, 1040 Boat-men's Bank Building,314 North Broadway, St. Louis,Missouri 63102, Telephone 622-4167.